Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 16 and 20.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 11/13/2018.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 11/13/2018.  The information disclosed therein was considered.
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 23, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5, 9-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Pub. No.: US 2018/0315473 A1). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 1, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7) comprising: 
an SRAM inference engine having an SRAM computation architecture (a sram 120 array) with a forward path that include multiple SRAM cells (a multiple sram cells 126, a sram 120 array that with a forward path includes a plurality of sram cells 126), wherein the multiple SRAM cells (sram cells 126 or sram cell 10) are configured to form a chain of SRAM cells (a sram cells 126 or srams cell 10 configured contains a multiple bit cells 28) such that an output (output D) of a given one of the multiple SRAM cells is an input (input word line 20, 128 and input inverted word lines 22, 130; respectively in Figures 1 and 6) to a following one of the multiple SRAM cells (sram cells 10 and 126; respectively, Figures 1 and 6), the SRAM computation architecture being configured to compute a prediction from an input (for example, the sram cell 10 and 126 are configured to perform sram cells function on a first input value word line 20, 128 (binary neuron activation) and a second input value inverted word line 22, 130 (binary synaptic weight) to generated a binary output D-DM through the sense amplifier SA 30, 140 of the binary neural network 118, see at least in Figures 1, 6-7, column 2, paragraph 0025 to column 6, paragraph 0058 and the related disclosures).  
Regarding dependent claim 2, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the SRAM computation architecture (sram array 120) is configured to perform forward path (input word line 128 and inverted word line 13) computations on values in local SRAM memory (sram cell 126) to eliminate data movement from remote memory to perform the forward path computations (for example, the input 128 and inverted input 130 such as forward path computation to output the data D of a binary neural network 118).  
Regarding dependent claims 3-5, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the SRAM computation architecture (sram array 120) is configured to store binary data and perform local computations on the binary data (sram array 120 use at store binary number) and configured to perform the local computations as forward path computations on the binary data, wherein the forward path computations comprise binary weight computations and activation computations (for example, the sram array 120 such as stored binary number and the input word line 128 and input inverted word line 130 for forward path during binary weight and active computations).  
Regarding dependent claim 9, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein each of the multiple SRAM cells are six transistor SRAM cells (sram cells 10A contains at least eight transistors, Figure 2).  
Regarding dependent claim 10, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the multiple SRAM cells (sram cells 126) are arranged in an array (sram array 120) to form a fully-connected layer in the neural network (word line 128 and inverted word line 130 are input neural network, Figures 6-7).  
Regarding dependent claim 13, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the SRAM computation architecture (sram array 120) is configured to at least perform XNOR computations (sram cells 126 is XNOR) for a forward path of the neural network (sram cells 126 use as forward path of the neural network).  
Regarding dependent claim 14, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein at least a portion of the SRAM computation architecture (scram array 120 can use as carbon nanotube technologies in memory) uses carbon nanotube technology.  
Regarding dependent claim 15, Yu et al in Figures 1-7 are directly discloses a Static Random Access Memory (SRAM) device in a binary neural network (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the SRAM computation architecture (sram array 120) is comprised in a three-dimensional integrated circuit chip (sram array 120 such as 3D chip).  

Regarding to independent claim 16, Yu et al in Figures 1-7 are directly discloses a computer implemented method for inference training in a neural networ (a binary neural network 1, 118, 118A, Figures 1 and 6-7) comprising: 
training an SRAM inference engine having an SRAM computation architecture (a sram 120 array) with a forward path that include multiple SRAM cells (a multiple sram cells 126, a sram 120 array that with a forward path includes a plurality of sram cells 126), wherein the multiple SRAM cells (sram cells 126 or sram cell 10) are configured to form a chain of SRAM cells (a sram cells 126 or srams cell 10 configured contains a multiple bit cells 28) such that an output (output D) of a given one of the multiple SRAM cells is an input (input word line 20, 128 and input inverted word lines 22, 130; respectively in Figures 1 and 6) to a following one of the multiple SRAM cells (sram cells 10 and 126; respectively, Figures 1 and 6), the SRAM computation architecture being configured to compute a prediction from an input (for example, the sram cell 10 and 126 are configured to perform sram cells function on a first input value word line 20, 128 (binary neuron activation) and a second input value inverted word line 22, 130 (binary synaptic weight) to generated a binary output D-DM through the sense amplifier SA 30, 140 of the binary neural network 118, see at least in Figures 1, 6-7, column 2, paragraph 0025 to column 6, paragraph 0058 and the related disclosures).
Regarding dependent claim 17, Yu et al in Figures 1-7 are directly discloses the computer implemented method further (a binary neural network 1, 118, 118A, Figures 1 and 6-7) comprising: configuring the SRAM computation architecture (sram array 120) is configured to perform forward path (input word line 128 and inverted word line 130) computations on values in local SRAM memory (sram cell 126) to eliminate data movement from remote memory to perform the forward path computations (for example, the input 128 and inverted input 130 such as forward path computation to output the data D of a binary neural network 118).  
Regarding dependent claims 18-19, Yu et al in Figures 1-7 are directly discloses the computer implemented method (a binary neural network 1, 118, 118A, Figures 1 and 6-7), wherein the SRAM computation architecture (sram array 120) is configured to store binary data and perform local computations on the binary data (sram array 120 use at store binary number) and configured to perform the local computations as forward path computations on the binary data (for example, the sram array 120 such as stored binary number and the input word line 128 and input inverted word line 130 for forward path during binary weight and active computations).  

Regarding claim 20, they encompass the same scope of invention as that of claims 1-5, 9-10 and 13-19, except they draft the invention in a computer program product format instead of apparatus/method format.  Yu et al teach all the necessary elements to perform the computer program product of these claims.  The aspects of the invention contained in claim 20, are therefore rejected in the computer program product format for the same reasons claims 1-5, 9-10 and 13-19, were rejected in apparatus/method format, as discussed above in the prior paragraphs of the office action.

Allowable Subject Matter
6.	Claims 6-8 and 11-12, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the SRAM device, wherein the SRAM computation architecture is configured to store ternary data and perform local computations on the ternary data, wherein the SRAM computation architecture is configured to perform the local computations as forward path computations on the ternary data (claims 6-8), the SRAM device, wherein the multiple SRAM cells are arranged in an array to form a convolutional layer in the neural network (claim 11) and the SRAM device, wherein a zero value is input to any of the multiple SRAM cells that are unconnected to a neuron (claim 12).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hoang et al (US. 11,170,290) discloses the realization of neural networks with ternary inputs and binary weight in nand memory arrays.
	Gu et al (US. 2021/0390383) discloses the binary neural newtwork based central processing unit.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.